Case 1:20-cv-03325-AT Document9 Filed 04/30/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
ANDREW YANG, JONATHAN HERZOG, HELLEN DATE FILED: 4/30/2020
SUH, BRIAN VOGEL, SHLOMO SMALL, ALISON
HWANG, KRISTEN MEDEIROS and DR. ROGER
GREEN, individually and on behalf of all others similarly
situated,
Plaintiffs,
-against- 20 Civ. 3325 (AT)
NEW YORK STATE BOARD OF ELECTIONS, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On April 29, 2020, the Court directed Plaintiffs to submit a memorandum of law in
support of their application seeking emergency relief by April 30, 2020, and Defendant to
respond by May 1, 2020. ECF No. 5.

It is ORDERED that the parties’ briefs shall address the question of the Court’s subject-
matter jurisdiction, including the effect, if any, of the Eleventh Amendment to the United States
Constitution. See Murawski v. N.Y. State Bd. of Elections, 285 F. Supp. 3d 691, 695—96
(S.D.N.Y. 2018); Tiraco v. N.Y. State Bd. of Elections, 963 F. Supp. 2d 184, 192-93 (E.D.N.Y.
2013).

SO ORDERED.

Dated: April 30, 2020

New York, New York O-

ANALISA TORRES
United States District Judge
